 



Exhibit 10.19
12 June 2007
LICENSE, DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
THIS AGREEMENT (“Agreement”), made this 12th day of June, 2007 (“Effective
Date”), is entered into by and between Cook Incorporated, an Indiana corporation
having a place of business at 750 Daniels Way, Bloomington, Indiana 47404, USA,
and its Affiliates (“Cook”), and Cardica, Inc., a Delaware corporation having a
place of business at 900 Saginaw Drive, Redwood City, CA 94063, and its
Affiliates (“Cardica”).
RECITALS

A.   Cardica is developing a medical device known as the PFO Closure Device for
use in patent foramen ovale (“PFO”) closure procedures, among other
applications.   B.   Cook is engaged in the business of developing,
manufacturing and selling medical devices.   C.   Cook is amenable to funding
certain development work to be performed by Cardica in exchange for receiving a
license under the terms and conditions set forth herein to continue to develop
and to commercialize the PFO Closure Device worldwide for PFO closure
procedures, as further described in this Agreement.

The parties agree as follows:
ARTICLE I
DEFINITIONS
In addition to the terms defined elsewhere in this Agreement, the following
terms have the meanings set forth below:

1.1   “Affiliates” with respect to a party means any entity, existing now or in
the future, domestic or foreign, that directly or indirectly controls, is
controlled by or is under common control with such party; provided that such
entity will be considered an Affiliate only for the time during which such
control exists.   1.2   “Approval” means receipt from the applicable regulatory
authority in a given country or countries to market a Product in such country or
countries.   1.3   “Cardica Know-How” means Information that (a) is necessary or
useful for the research, development or commercialization of Products, and
(b) is Controlled by Cardica. Cardica Know-How shall exclude Cardica Patents.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

1.



--------------------------------------------------------------------------------



 



1.4   “Cardica Patents” means a Patent that (a) claims the Product or any
component thereof, or any other method, apparatus, material or article of
manufacture useful in the development, manufacture, use or sale of Product, and
(b) is Controlled by Cardica.   1.5   “Clinical Feasibility Trial” means the
initial human clinical trial of the Product, which is expected to include
between 10 and 200 subjects.   1.6   “Control” means, with respect to any
Information or intellectual property right, the right and power of the relevant
party to grant the right to make, use, sell, offer to sell, and import, or to
grant a license or a sublicense to, such Information or intellectual property
right as provided for herein and without violating the terms of any agreement or
other arrangement with any Third Party.   1.7   “Cook Know-How” means
Information that (a) is necessary or useful for the research, development or
commercialization of Products, and (b) is Controlled by Cook. Cook Know-How
shall exclude Cook Patents.   1.8   “Cook Patents” means a Patent that
(a) covers the Product or any component thereof, or any other method, apparatus,
material or article of manufacture useful in the development, manufacture, use
or sale of Product, (b) claiming an invention conceived by employees or agents
or independent contractors of Cook that have access to the Confidential
Information of Cardica related to the Product, and (c) is Controlled by Cook.  
1.9   “Field” means use of the Product for closure of a PFO.   1.10  
“Invention” means any article, material, process or technology, whether or not
patentable, made or conceived in the course of developing and commercializing
Products pursuant to this Agreement, in whole or in part by a party, its
employees, agents or independent contractors, that have access to the
Confidential Information of the other party.   1.11   “Information” means
(a) techniques and data relating to the development, manufacture, use or sale of
Products, including, but not limited to, inventions, practices, methods,
knowledge, know-how, skill, experience, test data including pre-clinical and
clinical test data, analytical and quality control data, regulatory submissions,
correspondence and communications, marketing, pricing, distribution, cost,
sales, manufacturing, patent and legal data or descriptions, and
(b) compositions of matter, devices, prototypes, articles of manufacture, assays
and biological, chemical or physical materials relating to development,
manufacture, use or sale of Products.   1.12   “Net Sales” means the gross
revenue actually received by Cook, its Affiliates or sublicensees from the
commercial sale of the Products during a given period of time, minus, to the
extent billed to the purchaser, the costs of (i) sales, value added and/or use
taxes, (ii) duties and similar governmental assessments paid,
(iii) transportation, packing, shipping, and insurances, (iv) discounts allowed
and taken , and (v) amounts allowed or credited due to rejections and/or
returns. If the Products are sold as part of a kit, then royalties due with
respect to Net Sales of Products will be determined using the formula

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

2.



--------------------------------------------------------------------------------



 



    set forth in Sections 5.4(C) and (D). Net Sales shall be determined in
accordance with generally accepted accounting principles, consistently applied.

1.13   “Other Cardica IP” shall mean any intellectual property rights that are
necessary or useful for the research, development or commercialization of
Products, and Controlled by Cardica, other than the Cardica Patents and Cardica
Know-How.   1.14   “Other Cook IP” shall mean any intellectual property rights
that are necessary or useful for the research, development or commercialization
of Products, and developed by Cook employees having access to the Confidential
Information of Cardica related to the Product and Controlled by Cook, other than
the Cook Patents and Cook Know-How.   1.15   “Patent” means (a) unexpired United
States and foreign patents, including without limitation any substitution,
extension, registration, confirmation, reissue, re-examination, renewal of such
patents and (b) pending applications for such patents, including without
limitation any continuation, divisional or continuation-in-part thereof and any
provisional applications.   1.16   “Product” means the PFO Closure Device
developed under this Agreement and described in the Device Description and
Sequence of Operation as set forth in Attachment A.   1.17   “Sunk Costs” means
pro-rated amounts for any work actually performed by Cardica under the
Development Plan up to the effective date of termination and supported by
documentation provided by Cardica to Cook, including [ * ] overhead for such
work and all expenditures for such work and non-cancelable commitments that are
consistent with the original budget and phases set forth in the Development Plan
and incurred by Cardica in performing the Development Plan prior to Cardica’s
receipt of Cook’s notice of termination.   1.18   “Territory” means worldwide.  
1.19   “Third Party” means any person or entity other than Cardica or Cook, or
their respective Affiliates.   1.20   “Unexpectedly Low Sales” means sales in
each of three consecutive quarters of a number of Products that result in an
Earned Royalty less than [ * ] of the Minimum Royalty for each such quarter.  
1.21   “Valid Claim” means an unexpired claim of an issued Patent which has not
been found to be unpatentable, invalid or unenforceable by an unreversed and
unappealable decision of a court or other authority in the subject country and
that has not been disclaimed or admitted to be invalid or unenforceable through
reissue, disclaimer or otherwise.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

3.



--------------------------------------------------------------------------------



 



ARTICLE II
DEVELOPMENT AND COMMERCIALIZATION

2.1   Development Committee. Each party will appoint two (2) representatives,
each having decision-making authority, to form a development committee
(“Development Committee”). The Development Committee will be responsible for
authorizing completion of specific project phases, thereby authorizing
subsequent phase payments, and making decisions regarding the changes in
strategy for developing the product in accordance with this Agreement. Such
authorizations and decisions will be made by unanimous consent of the
Development Committee. In the event unanimous consent regarding a development
issue cannot be reached by the Development Committee during any meeting of the
Development Committee, then a cooling off period of at least two (2) but no more
than seven (7) calendar days will follow such meeting after which period all of
the members of the Development Committee will meet again. In the event that the
Development Committee is unable to achieve unanimous consent after the cooling
off period, a senior executive from each party will meet to resolve the issue.
The Development Committee shall disband upon commencement of full scale
production of the Product.

2.2   Product Development and Commercialization Responsibilities.

                 A. Cardica will have following responsibilities within this
project:

  —   Design Control compliance;     —   Quality Assurance compliance;     —  
Develop product criteria and product specifications;     —   Develop
proof-of-concept breadboards and CAD databases of Product;     —   Launch, build
and qualify all production tools;     —   Design and fabricate all manufacturing
equipment;     —   Design and fabricate packaging;     —   Perform bench
testing;     —   Develop and file intellectual property;     —   Manufacture
Product (optional).

             B. Cook will have the following responsibilities within this
project:

  —   Market assessment for PFO closure;

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

4.



--------------------------------------------------------------------------------



 



  —   Preclinical testing of Product prototype and final product;     —  
Clinical Product evaluation;     —   Obtain regulatory approvals worldwide, at
Cook’s sole discretion;     —   Package sealing and sterilization;     —  
Product sales and marketing     —   Basketwire development

2.3   Product Development. The obligations of Cardica for developing Product are
set forth in Section 2.2 and Attachment A to this Agreement (“Development
Plan”), which may be modified from time to time by unanimous decision of the
Development Committee or in accordance with Section 11.9 (Integration) of this
Agreement, and which is hereby incorporated by reference. Cardica will use
commercially reasonable efforts to perform its obligations under the Section 2.2
and the Development Plan. Cardica will provide the deliverables set forth in
Attachment A for no more than the costs set forth in Attachment A, unless the
Development Committee unanimously agrees to an increase in those costs. In the
event a conflict arises between this Agreement and the Development Plan, the
terms of this Agreement will control. Without limiting the foregoing, Cook will
use commercially reasonable efforts to apply for a CE Mark and FDA Approval
within a reasonable period of time after Cardica’s completion of Phase 2 of the
Development Plan. It is understood that commercially reasonable efforts to
develop a production version of the Product may be unsuccessful, and that
neither party guarantees or can guarantee that commercially reasonable efforts
to implement the Development Plan will result in a production version of the
Product or in a saleable Product.

2.4   Commercialization. Cook will use commercially reasonable efforts to
commercialize Products for use in the Field in each country in the Territory in
which it obtains regulatory approval, at its expense. Selection of particular
countries in the Territory for regulatory approval is at Cook’s sole discretion.
Without limiting the foregoing, Cook will be responsible, at its cost, for
promoting, detailing and distributing Products for use in the Field in each
country in the Territory in which it obtains regulatory approval, and will book
all resulting Product sales. Following the Approval of Product, Cook will
provide to Cardica on a semi-annual basis its good faith non-binding quarterly
forecast of Product sales in the Field and in the Territory for the following
eighteen (18) month period. Following the Approval of Product, if the Product is
manufactured by Cardica under Section 7.1, Cardica will transfer the Product to
Cook for a price (“Transfer Price”) that will include only the costs of
materials, direct labor, manufacturing overhead, manufacturing yield, cost of
manufacturing fixtures as well as other reusable or disposable materials used in
the manufacturing of the Product. An additional cost of no more than [ * ]
manufacturing profit will be included in the final transfer price. Additional
expenses associated with changes approved by Cook to the tooling necessary to
make the components of the Product as a result of tool wear or changes necessary
due

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

5.



--------------------------------------------------------------------------------



 



    to product iterations or reliability improvement will be covered by Cook to
the extent such changes are not the result of inaccuracy or oversight by
Cardica.

2.5   Development Costs. Except as otherwise expressly provided in this
Agreement, each party will make resources available that it reasonably deems
necessary to fulfill its obligations under this Agreement and shall bear its own
costs incurred with respect thereto.

2.6   Specifications. The Development Committee will approve the Product
criteria for each Product being developed. The specifications may be updated
from time to time by unanimous decision of the Development Committee as the
Product moves through the design control process under Cardica’s direction.

ARTICLE III
OWNERSHIP OF INTELLECTUAL PROPERTY

3.1   Ownership of Inventions. Ownership by the parties of Inventions will be
determined in accordance with the rules of inventorship and ownership under US
law.

3.2   Joint Inventions. With respect to Inventions jointly owned by the parties,
each party will enjoy all of the rights of an owner thereof with no duty to
account to the other party regarding any economic benefit realized and no need
to seek approval from the other party for its disclosure or use of such
Invention, except with respect to exclusivity provisions expressly stated in
this Agreement. Each party’s interest in such jointly owned Inventions and
intellectual property rights therein will be included in such party’s
intellectual property rights that are either licensed to the other party or the
subject of covenants made to the other party pursuant to this Agreement.

3.3   Prosecution. The parties will cooperate in good faith to decide whether to
seek patent protection for any Inventions that are owned jointly by the parties.
The party solely owning an Invention will be responsible, but not obligated, for
filing and prosecuting patent applications on such Inventions, and maintaining
patents issued thereon, at such party’s sole expense. If a party responsible for
filing patent applications on Inventions solely owned by such party decides not
to proceed with the filing, prosecution or maintenance of patent applications
and patents on such Invention (without first filing a continuation or
continuation in part of any such application), such party shall notify the other
party in writing in advance of relevant deadlines, and the other party shall
have the right, but not the obligation, to assume responsibility for such
activities, on behalf of the sole owner but at the assuming party’s sole
expense. The parties will meet to discuss whether or not to pursue patent
protection for Inventions jointly owned by the parties. If the parties agree to
pursue such protection for such Inventions, they shall designate one party to be
responsible for filing and prosecuting patent applications on such Inventions,
and for maintaining patents issuing thereon. Unless otherwise agreed by the
parties, the parties will share equally all expenses of pursuing and maintaining
patent protection on jointly owned Inventions that they agree to pursue under
this Section 3.3. Each party will have the right to review and comment on the
other party’s correspondence with any

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

6.



--------------------------------------------------------------------------------



 



    patent office with regard to patent applications and patents on Inventions
that are necessary or useful for the development and commercialization of
Products in the Field.

3.4   Enforcement.

  A.   Cook has the first right to enforce patents licensed to it by Cardica
against Third Parties that make, use, offer for sale, sell or import products
that are covered by such patents and that are competitive with Products in the
Field. If Cook elects not to undertake such enforcement, then Cardica may
request and Cook may, in its sole discretion, permit Cardica to enforce such
patents against such Third Parties, such permission not to be unreasonably
withheld.     B.   Each party will cooperate with the other party when asserting
patents against Third Parties in accordance with this Section 3.4. A party
enforcing a patent against a Third Party will give the other party notice prior
to bringing any enforcement action (including, but not limited to, injunctions
or restraining orders). The other party will have the right to participate or
not participate in such enforcement, at its sole discretion. If the other party
chooses to participate, it will bear its own expenses and/or share expenses, as
the parties jointly determine to be appropriate. If the other party chooses not
to participate in an enforcement action brought in accordance with this
Section 3.4, it nonetheless agrees to be named in the enforcement action, and
upon request and at the cost of the enforcing party, will make available all
relevant information in its possession or under its control.     C.   Any money
damages obtained as a result of any enforcement action under this Section 3.4
shall first be allocated to reimburse the parties’ respective expenses of such
enforcement, and the remainder of such proceeds, if any, shall be allocated [ *
] percent ([ * ]%) to the party controlling such suit, and [ * ] percent ([ *
]%) to the other party.     D.   Cook may offset against any payment due under
Sections 5.4 or 5.5 of this Agreement up to [ * ] percent ([ * ]%) of any monies
expended by Cook in defending Products against assertions of intellectual
property rights by third parties.

3.5   Cardica Patent Prosecution. Cardica will use reasonable efforts to obtain
patents included in the Cardica Patents in [ * ]. Cardica shall transmit to Cook
for its review and comment at least each U.S. patent application thirty
(30) days prior to filing. Cardica will notify Cook of Cardica’s foreign filing
decisions with respect to each of the Cardica Patents in writing in advance of
relevant deadlines. Cook will have the right, but not the obligation, to assume
responsibility at Cook’s sole expense for pursuing and/or maintaining patent
protection in any other country, and to assume maintenance of patent protection
in any country that Cardica intends not to continue to maintain patent
protection.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

7.



--------------------------------------------------------------------------------



 



ARTICLE IV
LICENSE AND COMMERCIALIZATION

4.1   By Cardica. Subject to the terms and conditions of this Agreement, Cardica
hereby grants to Cook and its Affiliates an exclusive license in the Territory,
bearing royalties as set forth in this Agreement, with the right to grant
sublicenses, under the Cardica Patents, Cardica Know-How and Other Cardica IP,
to make, have made, use, sell, offer for sale and import Products for use solely
in the Field and in the Territory. For clarity, Cardica grants the foregoing
exclusive license to the fullest extent possible under the Cardica Patents,
Cardica Know-How and Other Cardica IP in the Field and in the Territory with
respect to Products, retaining only rights to the extent necessary or useful for
Cardica to perform its responsibilities under the Development Plan with respect
to Product in the Field and in the Territory.   4.2   Cardica Representations.
Cardica represents and warrants that as of the Effective Date: (a) Cardica has
the right and power to enter into this Agreement and to grant the rights it
grants to Cook under this Agreement; (b) it has not assigned, granted a license
under or otherwise transferred or encumbered any intellectual property licensed
to Cook under this Agreement in a manner inconsistent with this Agreement, other
than grants of security interests disclosed pursuant to a letter agreement of
even date herewith; (c) to its knowledge, Cook’s practice of the license granted
to Cook pursuant to this Agreement under the Cardica Know-How, Cardica Patents
and Other Cardica IP will not infringe any Patents owned or controlled by a
Third Party; (d) its performance under this Agreement is not inconsistent with
any obligation owed to a third party; and (e) its employees and/or agents
assigned to perform work under a Development Plan have executed agreements that
enable Cardica to grant the rights it grants to Cook under this Agreement.
Additionally, Cardica represents, warrants and covenants that it has not
employed, contracted with or retained, and shall not employ, contract with or
retain, any person or entity in connection with the development or manufacture
of Products in the Field pursuant to this Agreement who has been or is debarred
by the FDA under 21 U.S.C. § 335(a) or disqualified as described in 21 C.F.R.
§812.119.   4.3   By Cook. Cook agrees not to sue Cardica under any Cook
Patents, Cook Know-How or Other Cook IP solely to the extent necessary or useful
for Cardica to perform its responsibilities under the Development Plan with
respect to Product in the Field and in the Territory. Subject to the terms and
conditions of this Agreement, and upon request by Cardica, the parties shall
negotiate in good faith the terms of a non-exclusive, royalty-bearing license
for use by Cardica in developing and commercializing products other than the
Products under all Cook Patents, Cook Know-How and Other Cook IP covering
Inventions as defined in Section 1.10, which license Cook in its sole discretion
may elect, but is not obligated, to execute with Cardica.   4.4   Cook
Representations. Cook represents and warrants that as of the Effective Date:
(a) Cook has the right and power to enter into this Agreement; (b) its
performance under this Agreement is not inconsistent with any obligation owed to
a third party; (c) to its knowledge, Cardica’s practice of the covenant not to
sue granted to Cardica pursuant to

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

8.



--------------------------------------------------------------------------------



 



    Section 4.3 of this Agreement under the Cook Know-How, Cook Patents and
Other Cook IP will not infringe any Patents owned or controlled by a Third
Party; and (d) its employees and/or agents assigned to perform work under a
Development Plan have executed agreements that enable Cook to grant the rights
it grants to Cardica under this Agreement. Additionally, Cook covenants that it
shall not employ, contract with or retain any person or entity in connection
with the development, manufacture and commercialization of Products in the Field
pursuant to this Agreement who has been or is debarred by the FDA under 21
U.S.C. § 335(a) or disqualified as described in 21 C.F.R. §812.119.   4.5   No
Implied Licenses. Neither party grants to the other party any licenses or
covenants not to sue under such party’s intellectual property rights except as
expressly provided in this Agreement.

ARTICLE V
CONSIDERATION

5.1   Signing Fee and Phase 1 Payments. Cook will pay Cardica a signing fee
payable in two installments, (1) the first installment in the amount of [ * ],
due within ten (10) days after execution of this Agreement by both parties, and
(2) the second installment in the amount of [ * ], due three (3) months after
execution of this Agreement by both parties.

5.2   Additional Phase Payments. Development of the Product by Cardica will
proceed through discrete phases set forth in the Development Plan. Cook will pay
Cardica the following phase payments, each due within thirty (30) days following
Cardica’s achievement and the Development Committee’s unanimous approval of the
previous phase as set forth below:       Phase 2. [ * ] after the Development
Committee approves Cardica’s successful completion of Phase 1 per the
Development Plan.       Phase 3. [ * ] after the Development Committee approves
Cardica’s successful completion of Phase 2 per the Development Plan.       Phase
4. [ * ] after the Development Committee approves Cardica’s successful
completion of Phase 3 per the Development Plan.       Phase 5. [ * ] after the
Development Committee approves Cardica’s successful completion of Phase 4 per
the Development Plan.       Phase 6. Additional funds in an amount to be
determined after Cardica’s successful completion of Phase 5 of the Development
Plan may be approved by the Development Committee to perform Phase 6 of the
Development Plan. Phase 6 is an optional phase to complete all tasks required to
support full scale production of the Product.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

9.



--------------------------------------------------------------------------------



 



    The Development Committee shall document the successful completion of each
phase in writing and sign such writing. If at any point in the development of
the Product significant design enhancements are required to meet the performance
requirements, the Development Committee may increase the phase payment during
any given phase and for subsequent phases to compensate for additional efforts
to meet the altered requirements.

5.3   Reimbursement for Products in Other Formats. Cook will reimburse Cardica
for additional reasonable research, development and tooling costs actually
incurred by Cardica for the development of Feasibility Prototypes and the
production of variants of the Product, such as but not limited to Product
capable of deploying a differently-sized clip, having additional clips, having
anchoring features, having variations in the actuation mechanism, having changes
to visualization, and including integration with other devices, if requested by
Cook and completed by Cardica in accordance with a research plan and budget
approved in advance and in writing by each member of the Development Committee.
Such reimbursements will be calculated using full time equivalent rates for
engineering services and labor and will include Cardica’s reasonable and actual
out of pocket expenses for fabrication of the pre-production tooling, fixtures
and prototypes. Cardica shall add an overhead charge of [ * ] of the amounts to
be so reimbursed, and Cook shall pay such additional amounts, to compensate
Cardica for overhead expenses. The agreed upon research plan and budget will
establish the phases and timing to be met by Cardica in order for such
reimbursement payments to be made by Cook to Cardica.

5.4         Earned Royalties.

A.   Cook will pay to Cardica (on a quarterly basis) during the Term of this
Agreement a royalty based on Net Sales by Cook, its Affiliates or sublicensees
(“Earned Royalty”) of Product units, based on the following table:

[ * ]

    The Earned Royalty is due on Net Sales of Products in any particular country
in which Cook sells Product, irrespective of whether or not Cardica has obtained
a Patent in the particular country. The parties acknowledge that this Earned
Royalty includes compensation to Cardica for its research, development and
technology transfer efforts relating to the Product

B.   In the event that Cook must make payments to one or more Third Parties to
obtain a license or similar right within a particular country, or if Cook must
make payments to one or more Third Parties under a preexisting license within a
particular country, in either case in the absence of which Cook could not
legally make, use or sell a Product in that particular country (“Third Party
Royalty”), then upon notice to Cardica, Cook may subtract one half of the Third
Party Royalty percentage from the Earned Royalty percentage due under this
Agreement, where the Third Party Royalty is subtracted only from the Earned
Royalty attributable to that particular country and to the Product subject to
the Third Party Royalty, provided that such reduction shall in no event result
in reduction of the Earned Royalty percentage by more than [ * ]. As an
illustration of the

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

10.



--------------------------------------------------------------------------------



 



    foregoing calculation, if Cook must pay a Third Party Royalty equal to [ *
], then Cook may subtract [ * ] from the Earned Royalty percentage that would
have been due under Section 5.4(A)(i) (if the Earned Royalty would otherwise
have been [ * ], for instance, the revised Earned Royalty would be [ * ]).   C.
  If Cook, its affiliate or sublicensee sells a Product unit as part of a bundle
or combination of products (a “Bundle or Combination”), then the royalty due
with respect to the Product unit sold as part of such bundle or combination will
be calculated by multiplying the royalty rates set forth above by the Net Sales
of the Bundle or Combination in such country during the applicable reporting
period, and then by the fraction, A/(A+B), where A is the average sale price of
the Product unit by Cook, its Affiliates or sublicensees when sold separately in
finished form in such country, and B is the average sale price charged by Cook,
its Affiliates or sublicensees of the other product(s) included in the Bundle or
Combination when sold separately in finished form in such country, in each case
during the applicable reporting period.

D.   In the event either the Product unit or the other product(s) included in
the Bundle or Combination are not sold separately in finished form in such
country, then the royalty due with respect to a Product unit sold as part of a
Bundle or Combination will be calculated by multiplying the royalty rates set
forth above by the Net Sales of the bundle or combination in such country, and
then by the fraction of F/(F+G) where F is the fair market value of the Product
unit and G is the fair market value of all other product(s) included in the
Bundle or Combination, as reasonably determined in good faith by Cook.

E.   Regardless of the number of Valid Claims included in the Cardica Patents
claiming a given Product, Cook will owe only one royalty with respect to the
sale of each unit of such Product, that royalty being the Earned Royalty set
forth above.

5.5   Minimum Royalties.

  A.   Provided that the Product developed under this Agreement for use in the
Field does not have any identified or known design defect, and that no Product
performance problem (as determined based upon the Product specifications) has
arisen that affects Cook’s ability to sell such Product, Cook will pay to
Cardica during the Term of this Agreement a minimum royalty (“Minimum Royalty”)
in an amount equal to the following one-time payments under this Agreement: (i)
[ * ] for the first full calendar year following the first commercial sale of
the first and only the first Product for use in the Field, (ii) [ * ] for the
second full calendar year following the first commercial sale of the first and
only the first Product for use in the Field, (iii) [ * ] for the third full
calendar year following the first commercial sale of the first and only the
first Product in the Field, (iv) [ * ] for the fourth full calendar year
following the first commercial sale of the first and only the first Product for
use in the Field, and (v) in each calendar year of the next ten (10) calendar
years following the third anniversary of the first commercial sale of first and
only the first Product for use in the Field, an amount equal to the sum of the
minimum royalty for the previous calendar year plus [ * ] of the minimum royalty
for the previous calendar year. Any amount paid by Cook in any calendar

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

11.



--------------------------------------------------------------------------------



 



      year as Earned Royalty that exceeds the minimum royalty due for that
calendar year may be applied and accumulated by Cook to satisfy the minimum
royalties for any of the subsequent calendar years provided above.

  B.   In the event that Product meets the relevant specifications, but Cook has
experienced Unexpectedly Low Sales of Product not by reason of any substantial
lack of diligence by Cook in commercializing Products in accordance with
Section 2.4, Cook shall pay only a portion of the Minimum Royalty (“Interim
Period Payment”) for a time period (“Interim Period”) beginning upon the last
day of those [ * ] consecutive calendar quarters of Unexpectedly Low Sales.
During the Interim Period, each Interim Period Payment shall be spent by Cardica
solely on improvements to the Product, with the amount of each Interim Period
Payment to be approved by Cook and not to exceed the actual amount spent by
Cardica in the Interim Period on improvements to the Product plus [ * ]
overhead. One or more Interim Period Payments may exceed the Minimum Royalty
that would have been payable for that period, in the event that the cost of
improvements to the Product plus overhead for that period is greater than the
Minimum Royalty that would have been payable for that period. Cook’s obligation
to pay Minimum Royalties under this Agreement will resume in the first full
calendar year after the cessation of the Interim Period, which occurs at the end
of the first quarter in which there are no longer Unexpectedly Low Sales.      
  If sales of Product continue during the Interim Period, then Minimum Royalties
shall not increase under Section 5.5(A) during the Interim Period. For example,
if an Interim Period occurs in the second year of this Agreement, and Product is
sold during the Interim Period, the Minimum Royalties due after cessation of the
Interim Period are the Minimum Royalties due in the second year under
Section 5.5A, regardless of the duration of the Interim Period. Cook is still
obligated to pay Cardica Earned Royalties during the Interim Period based on its
sales of Product.         If no sales of Product are made during the Interim
Period, then after the Interim Period the Minimum Royalties revert to those set
forth above in Section 5.5A calculated based on the date of cessation of the
Interim Period. For example, if an Interim Period occurs in the second year of
this Agreement, and Product is not sold during the Interim Period, and if the
first commercial sale of the Product after the Interim Period then occurs in the
third year of the this Agreement, then the Minimum Royalty due for the first
full calendar year after the Interim Period is as set forth in Section 5.5A(ii).
The Minimum Royalty due in the subsequent full calendar year would be as set
forth in Section 5.5A(iii), and so on.     C.   In the event Cook pays Cardica
more than zero but less than the minimum royalties set forth above for a period
of [ * ], other than during an Interim Period, then upon Cardica’s written
notice to Cook, Cardica may in its sole discretion terminate this Agreement for
breach by Cook pursuant to Section 8.3 of this Agreement.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

12.



--------------------------------------------------------------------------------



 



5.6   Royalty Payments and Reports. Cook shall provide a report to Cardica
within twenty (20) days after the end of each quarter that summarizes the Net
Sales during such quarter in a manner sufficient to enable Cardica to comply
with its reporting requirements. Within forty-five (45) days after the end of
each quarter (or, for the last quarter in a year, sixty (60) days after the end
of such quarter), Cook shall make all royalty payments payable to Cardica under
this Agreement with respect to such quarter. Along with such payments, Cook
shall also provide detailed information regarding the calculation of Earned
Royalties due to Cardica, including allowable deductions in the calculation of
Net Sales of Product in the Territory.   5.7   Taxes. Cardica shall pay any and
all taxes required by law that are levied on account of royalties or other
payments it receives under this Agreement. If laws or regulations require that
taxes be withheld, Cook will (a) deduct those taxes from the remittable royalty
or other payment, (b) pay the taxes to the proper taxing authority, and (c) send
to Cardica within fifteen (15) days following such payment evidence of the
obligation together with proof of payment.   5.8   Sublicenses. In the event
Cook or its Affiliate grants licenses or sublicenses to others to sell Product,
Cook shall account for and report to Cardica the sales of Product by the
sublicensee on the same basis as if such sales were Net Sales by Cook, and Cook
shall pay to Cardica Earned Royalties on such sales as if such sales of the
sublicensee were Net Sales of Cook, including but not limited to the exclusions
from Net Sales set forth in Section 1.12.   5.9   Non-Monetary Consideration. If
Cook, its Affiliate or sublicensee receives any non-monetary consideration in
connection with the commercial sale of Product, Cook’s payment obligation under
Section 5.4 shall be based on the fair market value of such other consideration
  5.10   Records and Audit. Cook and its Affiliates shall keep or cause to be
kept for a period of three (3) years such records as are required to determine,
in a manner consistent with this Agreement, amounts due for any calendar year to
Cardica pursuant to this Article V. At the request (and expense) of Cardica,
Cook and its Affiliates shall permit an independent certified public accountant
appointed by Cardica and reasonably acceptable to Cook, at reasonable times and
upon reasonable notice, to examine only those records as may be necessary to
determine, with respect to any calendar year ending not more than three
(3) years prior to Cardica’s request, the correctness or completeness of any
report or payment made under this Article V. The foregoing right of review may
be exercised only once per year and only once with respect to each such periodic
report and payment. Results of any such examination shall be (a) limited to
information relating to the Product, (b) made available to both parties and
(c) subject to Article IX. Cardica shall bear the full cost of the performance
of any such audit, unless such audit discloses a variance to the detriment of
Cardica of more than five percent (5%) from the amount of the original report,
royalty or payment calculation. In such case, Cook shall bear the full cost of
the performance of such audit.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

13.



--------------------------------------------------------------------------------



 



ARTICLE VI
REGULATORY FILINGS AND COMMUNICATIONS

6.1   Regulatory Approvals. Cook will be solely responsible for the preparation
and filing of all documents required in connection with seeking and obtaining
regulatory approval of Products in the Field in each country in the Territory,
at its sole expense and discretion, including without limitation the CE Mark,
IDE applications and PMA (or equivalent) approvals, and will solely own all
rights in such documents and approvals.   6.2   Regulatory Information. To
enable Cook and Cardica to comply with regulatory requirements, Cook will
provide Cardica with copies of all customer complaints received by Cook that
allege any Product used in the Field is defective and any reports of adverse
events experienced in connection with Products manufactured by Cook. For any
such allegedly defective Product that is returned to Cook or its Affiliate or
sublicensee by its customer, Cook will provide Cardica with copies of all
failure analysis or other reports proposed by Cook, its Affiliate or sublicensee
and submitted to the FDA or any other similar regulatory authority. Cook will
provide Cardica with copies of any Inspectional Observations (FDA Form 483)
issued by the FDA in connection with Products that are manufactured by or on
behalf of Cook, or its Affiliate or sublicensee, for use in the Field (or
facilities used to manufacture same) and any response thereto submitted by Cook,
its Affiliate or sublicensee. Cook will provide Cardica with copies of all
reports filed by Cook, its Affiliate or sublicensee under FDA Medical Device
Reporting (MDR) regulations in connection with Products for use in the Field.
For any Products used in the Field that are recalled by Cook, its Affiliate or
sublicensee, Cook will provide Cardica with copies of all the applicable
documentation that Cook submitted to comply with U.S., European and
International regulatory laws and requirements, including but not limited to
documentation associated with receiving and administering the recalled Product
and notification of the recall to those persons for whom Cook, its Affiliate or
sublicensee replaced the recalled Product.

ARTICLE VII
SUPPLY

7.1   Technology Transfer. Upon determination by the Development Committee that
a Product is ready for commercialization, Cook will have the option but not the
obligation to manufacture such Product, or to have such Product manufactured by
Cardica or a third party designated by Cook with the consent of Cardica, which
consent shall not be unreasonably withheld, conditioned or delayed.

  A.   Testing and Development. Cardica will continue to supply to Cook, upon
Cook’s request and at a cost of [ * ] per unit, such additional units of the
Product over the number of units described in Phase 4 of the Development Plan as
Cook may reasonably request for the further testing and development of the
Product.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

14.



--------------------------------------------------------------------------------



 



  B.   Commercialization. Upon Cook’s request, to enable Cook or a third party
designated by Cook to manufacture such Product, Cardica will transfer to Cook or
the designated third party, at no additional cost, all equipment, including all
pre-production tooling, and Cardica Know-How, including but not limited to, all
trade secret, manufacturing and supplier information included therein, related
to the Products that is reasonably necessary for Cook to manufacture such
Product. Product manufactured by Cook or its designated third party is referred
to as “Transferred Product”. Upon request from Cook, Cardica will provide, at no
additional cost, reasonable technical assistance to Cook for the Transferred
Product based on the mutual availability of the parties, which assistance may
include: i) training of Cook personnel or personnel of the designated third
party in connection with the manufacture of Transferred Product, ii) advice
concerning the manufacture of Transferred Product, and iii) testing of sample
Transferred Product to verify that such Transferred Product complies with
applicable specifications established by the Development Committee to confirm
successful transfer of technology to Cook or the designated third party
hereunder. Additionally, on Cook’s request, the parties will negotiate the terms
under which Cardica may provide engineering services to assist Cook or the
designated third party in the design and modification of Transferred Product to
meet customer and regulatory requirements.

7.2   Production Supply. Except as provided in Section 7.1 above, Cardica will
have no obligation to supply or have supplied any Transferred Product for use in
further development and commercialization of Products in the Field and in the
Territory.

ARTICLE VIII
TERM AND TERMINATION

8.1   Term. This Agreement will commence on the Effective Date and continue for
a period of twenty (20) years (“Term”), unless it is earlier terminated in
accordance with Section 8.2 below. This Agreement may be renewed thereafter for
additional five (5) year terms by mutual agreement of the parties.   8.2  
Termination. Cook may terminate this Agreement for convenience at any time upon
sixty (60) days prior written notice to Cardica. Either party may terminate this
Agreement for material breach by the other party if such breach remains uncured
for thirty (30) days after the non-breaching party provides a notice to the
breaching party specifying such breach in reasonable detail. Upon termination of
this Agreement, all licenses will terminate, except as otherwise provided in
Sections 8.3(C) and 8.4 of this Agreement, and Cook’s obligation to pay any
further royalties or payments of any kind, including but not limited to payment
of any minimum royalties set forth in Section 5.5 above that would have been due
after the effective date of termination, will also terminate, provided that any
such termination will not relieve Cook from any obligation to pay any such
royalty or payment that accrued prior to the effective date of termination.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

15.



--------------------------------------------------------------------------------



 



8.3   Rights upon Termination by Cook for Convenience or Termination by Cardica
for Material Breach by Cook. Upon early termination of this Agreement under
Section 8.2 by Cook for convenience, or by Cardica for material breach by Cook:

  A.   Cardica will reimburse Cook a pro-rated amount of the current phase
payment based on the amount of the phase payment less the expenses of any work
actually performed (plus a [ * ] overhead factor) by Cardica, consistent with
the original budget and phases set forth in the Development Plan, up to the
effective date of termination, to the extent supported by documentation provided
by Cardica to Cook. Such pro-rated payment amount shall take into account
reimbursement for all expenditures and non-cancelable commitments that are
consistent with the original budget and phases set forth in the Development Plan
that are incurred by Cardica in performing the Development Plan prior to the
effective date of termination; provided, however, in no event will such
pro-rated payment relate to any refund other than for the most recent phase
payment already made to Cardica under paragraph 5.2.     B.   Cook will transfer
to Cardica within thirty (30) days of the effective date of termination or
within a commercially reasonable period, whichever is sooner, all documentation,
and perform any actions and send any necessary notices to government bodies and
other entities (such as notified bodies to the European Union) that are
necessary to allow Cardica both to continue to develop, manufacture and
commercialize Products in the Field and to be the registered sponsor of clinical
trials and related regulatory filings for Products in the Field. Cardica within
sixty (60) days of the effective date of termination will reimburse Cook for its
documented expenses relating to the transfer not to exceed [ * ]. If an IDE or
PMA is undertaken by Cook for approval of the Product, then the filing fees,
transfer costs and other costs associated with the IDE and PMA (such as the
costs of clinical studies) to be paid by Cardica will not exceed an amount to be
negotiated in good faith between the parties. Cardica shall pay any negotiated
amount in ten (10) equal installments due semiannually, based on the effective
date of termination. The parties may elect to enter into good faith negotiations
with a view toward executing agreements pursuant to which Cardica may purchase
the production tooling owned by Cook for the Product and/or pursuant to which
Cook may distribute Product manufactured by or for Cardica under terms and
conditions agreeable to the parties.     C.   If Cook is then manufacturing or
supplying Product under the Agreement and upon receipt of Cardica’s written
request, Cook will continue to manufacture Products for Cardica for use in the
Field for a period not to exceed one (1) year from the effective date of
termination to allow Cardica time to engage an alternate supplier.     D.   Cook
will not sue Cardica under any Cook Patents, Cook Know-How and Other Cook IP
obtained during the Term of this Agreement on Inventions conceived by Cook
employees working on the project and solely to the extent necessary to allow
Cardica to continue (itself or with or through Third Parties) making, using,
selling, offering for sale and importing Products in the Field and in the
Territory. To the extent Product has a been commercialized under this Agreement
incorporating

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

16.



--------------------------------------------------------------------------------



 



      Cook Patents, Cook Know-How and/or Other Cook IP Cook will upon Cardica’s
written request negotiate with Cardica in good faith toward a license under
reasonable terms and conditions, which license Cook in its sole discretion may
elect, but is not obligated, to execute with Cardica. In the event that Cook
terminates this Agreement for convenience under Section 8.2 or in the event that
Cardica’s termination of this Agreement based on Cook’s breach under Section 8.2
is determined by a court of competent jurisdiction to have been proper under
this Agreement, then Cook agrees for a period of five (5) years from the
effective date of such termination not to grant to any competitor of Cardica any
right under any Cook Patents, Cook Know-How and Other Cook IP obtained during
the Term of this Agreement on Inventions conceived by Cook employees working on
the project to make, use, sell, offer for sale or import Products in the Field
and in the Territory.

8.4   Rights upon Termination by Cook for Material Breach of Cardica.

  A.   Upon early termination of this Agreement under Section 8.2 by Cook for a
material breach by Cardica, in the event that such termination occurs after full
payment to Cardica of a phase payment set forth in Sections 5.1 or 5.2 above and
before completion of that phase, Cardica will reimburse Cook the amount of that
phase payment, minus all incurred expenditures, non-cancelable commitments and
associated overhead that are consistent with the original budget and phases set
forth in the Development Plan prior to the effective date of termination. The
license granted to Cook under Section 4.1 will survive, and subject to the
payment of any Earned Royalties due to Cardica under Section 5.4, Cardica will
transfer to Cook within thirty (30) days of the effective date of termination or
a commercially reasonable period, whichever is sooner, all documentation and
equipment, including all pre-production tooling, and perform any actions and
send any necessary notices to government bodies and other entities (such as
notified bodies) that are necessary to allow Cook to continue to develop,
manufacture and commercialize Products in the Field.

ARTICLE IX
CONFIDENTIALITY

9.1   Confidential Information. Each party receiving Confidential Information
(the “Receiving Party”) shall maintain in confidence all such Confidential
Information disclosed by the other party pursuant to this Agreement (the
“Disclosing Party”), and shall not use, disclose or grant the use of the
Confidential Information for any purpose other than those permitted hereunder,
except on a need-to-know basis to its and its Affiliates’ actual or potential
business partners or sublicensees, directors, officers, employees, agents,
consultants, clinical investigators, contractors, distributors or permitted
assignees, to the extent such disclosure is reasonably necessary in connection
with such party’s activities in connection with its performance under and
exercise of rights expressly provided in this Agreement. The foregoing
obligations shall apply for five (5) years after the expiration or termination
of this Agreement. To the extent that disclosure is authorized by this
Agreement, prior to disclosure, a party hereto shall obtain

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

17.



--------------------------------------------------------------------------------



 



    agreement of any such person to hold in confidence and not make use of the
Confidential Information of the other party for any purpose other than those
permitted by this Agreement. For purposes of this Agreement, “Confidential
Information” shall mean all information and materials, received by either party
from or on behalf of the other party pursuant to this Agreement, other than that
portion of such information or materials that is publicly disclosed by the
disclosing party, either before or after it becomes known to the Receiving
Party; was known to the Receiving Party, without obligation to keep it
confidential, prior to when it was received from the Disclosing Party, as
evidenced by competent written proof; is subsequently disclosed to the Receiving
Party by a Third Party lawfully in possession thereof without obligation to keep
it confidential; has been publicly disclosed other than by the Disclosing Party
and without breach of an obligation of confidentiality with respect thereto; or
has been independently developed by the Receiving Party without the aid,
application or use of Confidential Information, as evidenced by competent
written proof.

9.2   Permitted Disclosures. The confidentiality obligations contained in this
Article IX shall not apply to the extent that the Receiving Party is required
(a) to disclose information by law, order or regulation of a governmental agency
or a court of competent jurisdiction or to comply with the rules of a securities
exchange, or (b) to disclose information to any governmental agency for purposes
of obtaining approval to test or market a product, provided in either case that
the Receiving Party shall provide written notice thereof to the other party and
reasonable opportunity to object to any such disclosure or to request
confidential treatment thereof, and shall use reasonable efforts to secure
confidential treatment of or a protective order for the information so required
to be disclosed. Notwithstanding any other provision of this Agreement, each
Party may disclose Confidential Information of the other Party as necessary to
file or prosecute patent application, prosecute or defend litigation or
otherwise establish rights or enforce obligations under this Agreement, or
submit regulatory filings, but only to the extent that any such disclosure is
necessary.

ARTICLE X
INDEMNIFICATION

10.1   By Cook. Cook shall defend, indemnify and hold Cardica harmless from and
against any and all liability, loss, claims, suits, proceedings, expenses,
recoveries and damages, including, without limitation, legal costs and expenses
(including reasonable attorney’s fees) resulting from any claim by Third Parties
arising out of Cook’s development, manufacture, use, storage, transportation,
promotion or sale of the Products in the Field and in the Territory under this
Agreement, Cook’s breach of this Agreement or any representations, warranties or
covenants it makes in this Agreement, or Cook’s gross negligence or willful
misconduct; except to the extent that such claim arises from Cardica’s design,
manufacture, or use of the Products in the Field and in the Territory, a breach
by Cardica of this Agreement or any of the representations, warranties or
covenants it makes in this Agreement, or Cardica’s gross negligence or willful
misconduct.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

18.



--------------------------------------------------------------------------------



 



10.2   By Cardica. Cardica shall defend, indemnify and hold Cook harmless from
and against any and all liability, loss, claims, suits, proceedings, expenses,
recoveries and damages, including, without limitation, legal costs and expenses
(including reasonable attorney’s fees) resulting from any claim by Third Parties
arising out of Cardica’s design, manufacture, or use of the Products in the
Field and in the Territory under this Agreement (liability under the foregoing
sentence to be limited to the amount actually paid by Cook to Cardica under this
Agreement), Cardica’s breach of this Agreement or of any of the representations,
warranties or covenants it makes in this Agreement, or Cardica’s gross
negligence or willful misconduct; except to the extent that such claim arises
from a breach by Cook of this Agreement or any of the representations,
warranties or covenants it makes in this Agreement, or Cook’s gross negligence
or willful misconduct.   10.3   Process. If either party is seeking
indemnification under Sections 10.1 or 10.2, it shall inform the indemnifying
party of the Third Party claim giving rise to the obligation to indemnify
pursuant to such Section as soon as reasonably practicable after receiving
notice of the claim. The indemnifying party shall have the right to assume the
defense of any such third-party claim for which it is obligated to indemnify the
indemnified party under Section 10.1 or 10.2. The indemnified party shall
cooperate with the indemnifying party (and its insurer) as the indemnifying
party may reasonably request, and at the indemnifying party’s sole cost and
expense. The indemnified party shall have the right to participate, at its own
expense and with counsel of its choice, in the defense of any claim or suit that
has been assumed by the indemnifying party. Neither party shall have any
obligation to indemnify the other party in connection with any settlement made
without the indemnifying party’s written consent, provided that the indemnifying
party does not unreasonably withhold or delay any such written consent. If the
parties cannot agree as to the application of Section 10.1 or 10.2 to any Third
Party claim, the parties may conduct separate defenses of such claims, with each
party retaining the right to claim indemnification from the other in accordance
with Section 10.1 or 10.2 upon resolution of the underlying claim.   10.4  
Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR INCIDENTAL DAMAGES (INCLUDING LOST OR
ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME), ARISING FROM ANY CLAIM
RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED ON CONTRACT, TORT
(INCLUDING NEGLIGENCE) OR OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF
SUCH PARTY IS ADVISED OF THE POSSIBILITY OR LIKELIHOOD OF THE SAME. NOTHING IN
THIS SECTION 10.4 IS INTENDED TO LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
SET FORTH IN SECTIONS 10.1 AND 10.2.   10.5   No Other Representations. EXCEPT
AS EXPRESSLY SET FORTH HEREIN, THE TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS
PROVIDED BY EACH PARTY HEREUNDER ARE PROVIDED “AS IS,” AND EACH PARTY EXPRESSLY
DISCLAIMS ANY AND ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A
PARTICULAR

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

19.



--------------------------------------------------------------------------------



 



    PURPOSE, NON-INFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES, OR ARISING FROM A COURSE OF DEALING, USAGE OR TRADE PRACTICES, IN ALL
CASES WITH RESPECT THERETO. Without limiting the generality of the foregoing,
neither party makes any warranty of any kind related to: (i) the success of the
research conducted by the parties under the Agreement; or (ii) the safety or
usefulness for any purpose of the technology or other materials or information
it provides hereunder.

ARTICLE XI
MISCELLANEOUS

11.1   All notices relating to this Agreement will be given by fax, first class
mail or courier addressed as follows:

         
 
  If to Cook:   If to Cardica:
 
       
 
  Cook Incorporated   Cardica, Inc.
 
  750 Daniels Way   900 Saginaw Drive,
 
  Bloomington, Indiana 47404   Redwood City, CA 9406
 
  Attn: Peter Yonkman   Attn: Robert Newell
 
  General Counsel   Chief Financial Officer
 
  Phone: (812) 339-2235   Phone: (650) 331-7133
 
  Fax: (812) 339-5369   Fax: (650) 364-3134

    or any other address of which either party notifies the other in writing in
accordance with this Section 11.1. Any notice provided for in this Agreement
will be deemed effective on the date of actual receipt by the party.   11.2  
Assignment. Neither party may assign this Agreement without the prior written
consent of the other party, which consent will not be unreasonably withheld.
Notwithstanding the forgoing, either party may, without the prior consent of the
other party, assign this Agreement to its parent or affiliate or to a successor,
or to an acquiring entity in connection with a merger or sale of substantially
all of the assets of the business or product line to which this Agreement
relates. This Agreement will inure to the benefit of and be binding upon the
parties hereto and their respective successors and permitted assigns. Any
purported assignment not in accordance with this Section 11.2 shall be void and
of no force and effect

11.3   Relationship of the Parties. The parties are independent contractors.
Neither party has any express or implied right or authority to assume or create
any obligations on behalf of the other or to bind the other to any contract,
agreement or undertaking with any Third Party. Nothing in this Agreement is to
be construed to create a partnership, joint venture, employment or agency
relationship between Cook and Cardica.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

20.



--------------------------------------------------------------------------------



 



11.4   No Implied Waiver. No express or implied waiver, breach or default of any
provision of this Agreement is to be construed as a continuing waiver, and no
waiver will prevent a party from enforcing or acting upon any other provisions,
subsequent breach or default by the other party.

11.5   Publicity. Nothing in this Agreement is to be construed as granting
either party any right under the trademarks or trade names of the other party.
Neither party will make any statement to the media regarding the relationship of
the parties without the prior written approval of the other party. Each party
may, however, without the consent of the other party, describe the scope and
purpose of this Agreement to customers in marketing presentations.

11.6   Force Majeure. Any delay or failure of a party to perform its obligations
under this Agreement will be excused to the extent that the delay or failure is
caused by an event or occurrence beyond the party’s reasonable control, such as,
by way of example and not by way of limitation, acts of God, actions by any
governmental authority (whether valid or invalid), terrorism, fires, floods,
windstorms, explosions, riots, natural disasters, wars, sabotage, labor problems
(including lockouts, strikes and slowdowns), inability to obtain power,
material, equipment or transportation or court injunction or order, provided
that such party uses reasonable efforts to overcome such delay or failure.

11.7   Governing Law. This Agreement is to be construed in accordance with the
laws of the State of Delaware, without regard to its conflict of law rules.

11.8   Survival. Articles IX, X (solely to the extent relating to claims arising
from activities conducted during the Term of this Agreement or from Cardica’s
practice of the covenant not to sue granted to it pursuant to Sections 4.3) and
XI, and Sections 3.1, 3.2, 3.3, 3.4(B), 3.5 (solely to the extent that the
license granted to Cook under Section 4.1 survives termination of this Agreement
under Section 8.4), 4.1 (upon expiration of this Agreement as set forth in
Section 8.4), 5.6 through 5.10, 6.1 (solely to the extent that the license
granted to Cook under Section 4.1 survives termination of this Agreement under
Section 8.4 ), 6.2, 8.2, 8.3, 8.4, and 11.1, 11.2, 11.4, 11.7, 11.8 and 11.9 of
this Agreement will survive its expiration or termination. Termination or
expiration of this Agreement shall not affect any payment obligations that
accrued prior to the effective date of such termination or expiration.

11.9   Integration. This Agreement, including all attachments hereto, embodies
the entire understanding between the parties relating its subject matter and
supercedes all prior written or oral agreements relating to such subject matter.
There are no representations, warranties, agreements or understandings between
the parties related to the subject matter of this Agreement that are not
contained herein. This Agreement may not be amended or modified except in a
writing that is dated and signed by the party against whom enforcement is
sought. This Agreement may be executed and delivered by facsimile and in any
number of counterparts, each such counterpart deemed to be an original, but all
of which together constitute one and the same document.

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

21.



--------------------------------------------------------------------------------



 



     Each of the parties has caused this Agreement to be executed by its duly
authorized representative.

                  COOK INCORPORATED   CARDICA, INC.    
 
               
By:
  /s/ Brian Bates   By:   /s/ Bernard Hausen    
 
               
 
                Name: Brian Bates   Name: Bernard Hausen    
 
                Title: Sr. V.P. Business Development   Title: CEO    
 
                Date: 6/14/07   Date: 6/15/07    

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

22.



--------------------------------------------------------------------------------



 



Attachment A
PFO Closure Device
Research and Development Plan
[ * ]
[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended

23.